Citation Nr: 1416365	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for methicillin-resistant Staphylococcus aureus (MRSA).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

3.  Entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1968 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

There are no facts in dispute regarding the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(a), as discussed below.  On the other hand, the facts suggest that referral of the issue of TDIU under 38 C.F.R. § 4.16(b) is warranted.  Therefore, the Board finds that it is valid to decide the issue of entitlement a TDIU under 38 C.F.R. § 4.16(a) in this decision and to remand the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b).  

The Veteran presented testimony at a Board hearing in March 2014, and a transcript of the hearing is associated with the Veteran's virtual claims folder. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


The issues of entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for MRSA and entitlement to a finding of TDIU on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is service-connected for one disability which is 30 percent disabling.


CONCLUSION OF LAW

The criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met, and a schedular TDIU is not warranted.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent facts are not in dispute, and the Veteran's claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran holds a 30 percent disability rating for his left knee disability.  He is not service-connected for any other disabilities.  His 30 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. §4.16(a).  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  Because the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a), a TDIU under 38 C.F.R. § 4.16(a) is denied.  


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities under 38 C.F.R. § 4.16(a) is denied.


REMAND

Though the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met, there is evidence that indicates that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disability.  See 38 C.F.R. §§ 3.340, 4.16(b).  When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected left knee disability.  The record shows that the Veteran has been unemployed since 2007.  See Veteran's VA Form 21-8940.  The Board notes that the Veteran was employed as a police officer from February 1987 to January 2005.  He worked briefly as a sales/stocker at various retail stores from 2005 to 2007.  The Veteran has been service-connected for his left knee since 1985 and underwent a total left knee replacement in May 2008.  He has suffered complications from the surgery.  

The Veteran was afforded a VA examination in April 2009 where the examiner opined that the Veteran is "completely unemployable in his regular profession as a police officer, due to his left knee."  The Veteran's left knee had active and passive motion from 10 to 90 degrees.  The Veteran was unable to fully extend his knee.  The Veteran reported chronic swelling of the knee, which worsened with activities.  He also reported that he uses a cane and can walk a maximum of one-quarter mile.  The Veteran did not report incapacitating flare-ups of his knee pain. 

At a May 2013 VA examination, the examiner opined that the Veteran's left knee impacts his ability to work due to his inability to kneel, squat, run, walk or stand for extended periods of time.  He further opined that due to the Veteran's condition, he can only lift up to 50 pounds; walk short distances on a level surface; and sit or stand for 15 to 30 minutes at one time.  He noted that sedentary activities, like sitting, are problematic due to the onset of pain and stiffness from being in one position for an extended amount of time.  


At the March 2014 Board hearing, the Veteran testified that he could no longer work and retired from his previous job as a police officer due to his inability to pass the physical tests required for his position.  He further stated that although he took a regular retirement from the police department, see VA Form, 21-4192, he did so because he wanted to avoid financial penalties from being medically retired.  

The Veteran's VA Form 21-8940 indicated that he applied for vocational rehabilitation benefits and was declared unemployable.  The Veteran indicated that his educational experience included two years of college and a majority of his employment background was as a police officer.  A January 2008 Rehabilitation Counseling Record determined that the Veteran has impairment of employability which is materially due to his service-connected disability.  It concluded that it was infeasible for the Veteran to achieve a vocational goal due to the Veteran's serious handicap which prevents labor intensive work and his lack of training in a field that is less labor intensive.  

The Board acknowledges that the Veteran worked in retail as a sales/stocker following his retirement from the police department.  However, the evidence of record indicates that the Veteran cannot engage in physical activities required of a sales/stocker.  Further, there is evidence suggesting that the Veteran's left knee disability prevents employment of a sedentary nature as well because extended sitting will cause pain and stiffness.  

The Board also notes that the Veteran also submitted a letter from R.L., a certified physician's assistant at a VA medical facility, that states that the Veteran "has chronic medical problems that limit him from employment."  This letter is of limited probative value since it does not specify which medical issues prevent employment and what types of employment in which the Veteran can engage.  

Based upon the VA examinations, the Veteran's employment history, and his level of education, the Veteran may be unemployable as a result of his service-connected left knee.  Therefore, the Board is compelled to remand the claim for entitlement to TDIU on an extraschedular basis as a result of service-connected left knee for referral to the Director of Compensation in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.

Secondly, the Veteran has contended that while he was hospitalized in May 2008 at the Dallas VA Medical Center for a total left knee replacement, he contracted MRSA.  Specifically, he alleges that he contracted MRSA from a patient whose room was directly across from his when the doctors and nurses used contaminated equipment to treat the both the MRSA infected patient and him.  He further contends that he discovered that many patients on his floor had contracted the same disease.  

Benefits under 38 U.S.C.A. § 1151 are paid for disabilities which are treated "as if" service-connected.  Entitlement arises for qualifying additional disabilities which are incurred in the course of VA treatment, and result from "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of" VA or where the additional disability resulted from an event or circumstance which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The Veteran was afforded a VA examination in May 2013 where the examiner noted that the Veteran's MRSA had resolved.  At the March 2014 Board hearing, the Veteran testified that he still has MRSA and was told that there is no treatment to cure the disease once it has been contracted.  A July 2008 orthopedic inpatient note indicates that the Veteran had a positive screening for MRSA.

As the claims file contains no medical opinion in response to the appellant's assertions or regarding the clinical significance of a positive screening for MRSA, the Veteran should be afforded another examination to determine whether the Veteran currently has a diagnosis of MRSA or if it is capable of resolving once contracted.  If the Veteran is found to have MRSA, an opinion should be provided as to whether or not it was contracted as a result of the Veteran's willful misconduct; and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, its proximate cause was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or were the result of an event not reasonably foreseeable.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

Updated treatment records may be relevant to the claims, as they can establish the present severity of any current disability.  At the March 2014 Board hearing, the Veteran testified that he has been having trouble with his immune system as a consequence of the MRSA.  See Board Hearing, March 2014 p. 8.  It is unclear if the Veteran is receiving VA and/or private treatment for MRSA.  He must be contacted to determine the existence and identity of any care providers, and then steps must be taken to secure records of such.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to TDIU on an extraschedular basis to VA's Director of Compensation for extraschedular consideration as to whether the Veteran is unemployable due to his service-connected disability.

2.  Contact the Veteran and ask that he provide or authorize the release of records of all care providers, both VA and private, who have treated him for MRSA.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond..

3.  After step 2 is complete, schedule the Veteran for an appropriate VA examination.  The claims folder must be reviewed in conjunction with the examination.  After reviewing the file, the examiner should render an opinion on the following:

(a)  Opine whether the Veteran has a current diagnosis of MRSA.

(b)  If so, opine whether it is at least as likely as not (50 percent probability or greater) that MRSA was not the result of the Veteran's willful misconduct; was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; was proximately caused by the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or were the result of an event not reasonably foreseeable.  

In this regard, the examiner should consider the appellant's contentions that he contracted MRSA as a result of the use of contaminated equipment in May 2008 after he underwent left knee surgery.

(c)  If the Veteran does not have a current diagnosis of MRSA, opine whether it is at least as likely as not (50 percent probability or greater) that the disease is dormant or whether it is at least as likely as not (50 percent probability or greater) that the condition completely resolved.  Provide a discussion regarding the significance of a "positive screening for MRSA."

4.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


